 In theMatter of CLINTON COMPANYandOFFICEEMPLOYEES' UNIONNo. 22291, OFCLINTON, IOWACase No. R-1933SUPPLEMENTAL DECISION AND ORDERSeptember7, 1940On July 27,1940, the National Labor Relations Board issued aDecision and Direction of Election1in the above-entitled proceed-ing.The Direction of Electionprovidedthat an election by secretballot be conductedwithin thirty (30) days from the date of theDirection,among all office employees,foremen,chemists,and en-gineers employed by the Clinton Company, Clinton,Iowa, whosenames appear on a list introduced in evidence at the hearing hereinwho had not since quit or been discharged for cause,and includingany employee who, prior to the date of the Direction,had replacedan employee named on the list Who had quit or been dischargedfor cause,but excluding all other employees,to determine whetheror not they desired to be represented by Office Employees' UnionNo. 22291 of Clinton, Iowa, affiliated with the American Federationof Labor, for the purposes of collective bargaining.Pursuant to the Direction,an election by secret ballot was heldon August 14, 1940,at Clinton,Iowa, under the direction and super-vision of the Regional Director for the Eighteenth Region.Pur-suant to a Stipulation and Agreement,datedAugust 12, 1940,between the parties to this proceeding,and the Regional Director'sNotice of Election, ballots of absentee voters were received at theEighteenth Regional Office until 5 p. in. on August 21,1940.OnAugust 23, 1940, the Regional Director,acting pursuant to Article-III, Section 9, of National Labor Relations Board Rules and Reg-ulations-Series 2, as amended, issued and duly served upon theparties an Election Report containing a tally of the ballots. In hisReport the Regional Director certified that the ballot was fairlyand impartially conducted,that the ballots.castwere duly andfairly counted under his supervision,and that statements to sucheffect had been filed with him by the tellers.125 N L It n 93427 N. L.R. B., No. 27.102 CLINTON COMPANY103As to the balloting and its results, the Regional Director reportsas, follows :Total number eligible-------------------------------------176Total number of ballots cast------------------------------171Total number of votes counted-----------------------------170Total number of ballots cast for Office Employees' UnionNo 22291, (A F. of L.) --------------------------------55Total number of votes cast against this organization----------115Total number of blank ballots----------------------------0Total number of void ballots------------------------------0Total number of challenged----------------------- I---1No exceptions to the conduct of the ballot or to the Election Reporthave been filed by any of the parties.The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees in theappropriate unit.The petition of Office Employees' Union No.22291, of Clinton, Iowa, affiliated with the American Federation ofLabor, for investigation and certification of representatives of em-ployees of Clinton Company, Clinton, Iowa, - will therefore bedismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY ORDEREDthat the petition for investigation and cer-tification of representatives of employees of Clinton Company, Clin-ton, Iowa,- filed by -Office Employees' Union No. 22291; of Clinton,Iowa, affiliated with the American Federation of Labor, be; and ithereby is, dismissed.